            Case 1:18-cv-03225-RMP                   ECF No. 83          filed 08/24/20      PageID.987 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                  for the_                                     U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
               CHRISTOPHER CHADWICK,                                                                      Aug 24, 2020
                                                                                                                SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 1:18-CV-3225-RMP
    VAMCO LTD., INC., a California corporation; and                  )
       AVITUS, INC., a Montana corporation,                          )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                          recover from the
defendant (name)                                                                                                   the amount of
                                                                            dollars ($                ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of              % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Complaint is dismissed with prejudice.
’




This action was (check one):
’ tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                           without a jury and the above decision
was reached.

✔
’ decided by Judge          Rosanna Malouf Peterson                                       a stipulated motion for order of dismissal.




Date: August 24, 2020                                                       CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Courtney Piazza
                                                                                            (By) Deputy Clerk

                                                                             Courtney Piazza
